Exhibit 10.13
 
 
IF THIS FORM IS USED IN A CONSUMER CREDIT TRANSACTION, CONSULT LEGAL COUNSEL.
THIS IS A LEGAL INSTRUMENT. IF NOT UNDERSTOOD, LEGAL, TAX OR OTHER COUNSEL
SHOULD BE CONSULTED BEFORE SIGNING.


PROMISSORY NOTE
 
 
U.S. $425,000.00
Durango, Colorado
 
November 27, 2006



1.           FOR VALUE RECEIVED, the undersigned (Borrower) promise(s) to pay
Old Idaho Properties, LLC or order (Note Holder) the principal sum of
$425,000.00 U.S. Dollars, with interest on the unpaid principal balance from
November 13, 2006, until paid, at the rate of 7.6 percent per annum.
Accrued interest shall be payable at 4432 County Road 124, Hesperus, Colorado,
81326, or such other place as the Note Holder may designate, in monthly payments
of Two Thousand Seven Hundred and Sixty-Two Dollars and Fifty Cents (U.S.
$2,762.50), due on the first day of each month, beginning December 1, 2006. The
entire principal amount outstanding and accrued interest thereon shall BALLOON
and be due and payable on November 13, 2011.


2.           Borrower shall pay to the Note Holder a late charge of 10% of any
payment not received by the Note Holder within 10 days after the payment is due.


3.           Payments received for application to this Note shall be applied
first to the payment of late charges, if any, second to the payment of accrued
interest at the rate specified below, if any, third, to accrued interest first
specified above, and the balance applied in reduction of the principal amount
hereof.


4.           If any payment required by this Note is not paid when due, or if
any default under any Deed of Trust securing this Note occurs, the entire
principal amount outstanding and accrued interest thereon shall at once become
due and payable at the option of the Note Holder (Acceleration); and the
indebtedness shall bear interest at the rate of 12 percent per annum from the
date of default. The Note Holder shall be entitled to collect all reasonable
costs and expenses of collection and/or suit, including, but not limited to
reasonable attorneys' fees.


5.           Borrower may prepay the principal amount outstanding under this
Note, in whole or in part, at any time without penalty. Any partial prepayment
shall be applied against the principal amount outstanding and shall not postpone
the due date of any subsequent payments or change the amount of such payments.


6.           Borrower and all other makers, sureties, guarantors, and endorses
hereby waive presentment, notice of dishonor and protest, and they hereby agree
to any extensions of time of payment and partial payments before, at, or after
maturity. This Note shall be the joint and several obligation of Borrower and
all other makers, sureties, guarantors and endorsers, and their successors and
assigns.


7.           Any notice to Borrower provided for in this Note shall be in
writing and shall be given and be effective upon (1) delivery to Borrower or (2)
mailing such notice by first-class U.S. mail, addressed to Borrower at the
Borrower's address stated below, or to such other address as Borrower may
designate by notice to the Note Holder. Any notice to the Note Holder shall be
in writing and shall be given and be effective upon (1) delivery to Note Holder
or (2) by mailing such notice by first-class U.S. mail, to the Note Holder at
the address stated in the first paragraph of this Note, or to such other address
as Note Holder may designate by notice to Borrower.







 
1

--------------------------------------------------------------------------------

 

8.           The indebtedness evidenced by this Note is secured by a Deed of
Trust dated November 13, 2006, and until released said Deed of Trust contains
additional rights of the Note Holder. Such rights may cause Acceleration of the
indebtedness evidence by this Note. Reference is made to said Deed of Trust for
such additional terms. Said Deed of Trust grants rights in the property
identified as follows:


All of the following described lode mining claims situate, lying and being in
the California Mining District, La
Plata County, Colorado, to-wit:


NAME OF CT-AIM (patented lode)
PATENT U.S. SURVEY NUMBER
   
IDAHO MILLSITE
18320
IDAHO MILLSITE NO.1
18321
IDAHO MILLSITE NO.2
18321
ALPINE
18321
LORD KITCHENER
17108
HARTFORD
17108
GERTRUDE
16616
GOOD HOPE
17124
SUNRISE
17124
CATHRYN
16616
MIDNIGHT
19646
HELEN
19515
MIDNIGHT NO.2
19646
PAYDAY
19516 "A"
PA Y DAY MILLSITE
19516 "B"



 
 
Property address: n/a


IF BORROWER IS NATURAL PERSON(S)


/s/ James M. Clements
James M. CIements


Borrower's Address: 3643 Baker St., San Diego, CA 92117








KEEP THIS NOTE IN A SAFE PLACE. THE ORIGINAL OF THIS NOTE MUST BE EXHIBITED TO
THE PUBLIC TRUSTEE IN ORDER TO RELEASE A DEED OF TRUST SECURING THIS NOTE.
 
 

 
 
2

--------------------------------------------------------------------------------

 
